Exhibit 10.6 NET PROFITS INTEREST AGREEMENT NEW CENTURY ENERGY CORP. and CENTURY RESOURCES, INC. “WI Owners” and VALENS U.S. SPV I, LLC and VALENS OFFSHORE SPV II, CORP. “Assignees” Dated as of November 30, 2007 NET PROFITS INTEREST AGREEMENT THIS NET PROFITS INTEREST AGREEMENT (“Agreement”) is made and entered into as of this 30th day of November, 2007, and is between NEW CENTURY ENERGY CORP. (“NCEC”), a Colorado corporation, and CENTURY RESOURCES, INC. (“CRI”), a Delaware corporation (each a “WI Owner” and, collectively, “WI Owners”), and VALENS U.S. SPV I, LLC, a Delaware limited liability company, and VALENS OFFSHORE SPV II, CORP., a Delaware corporation (collectively, “Assignees”). W I T N E S S E T H: WHEREAS, WI Owners are the owners of various interests in the Leases; and WHEREAS, NCEC desires to drill up to six (6) new Hydrocarbon wells and rework two (2) other existing wells on the Leases, and to acquire two (2) additional oil and gas leases, in each case financed, in part, by loans provided to NCEC by the Creditor Parties pursuant to the Securities Purchase Agreement; and WHEREAS, as a condition to the obligation of the Creditor Parties to make the loans provided for in the Securities Purchase Agreement, WI Owners must convey to Assignees a Net Profits Interest to be discharged out of Hydrocarbons produced from the wells financed, in part, by the Creditor Parties pursuant to the Securities Purchase Agreement. NOW, THEREFORE, in consideration of the mutual benefits and obligations of the Parties contained herein and the benefits to be received by Assignees pursuant to the Securities Purchase Agreement, Assignees and WI Owners agree as follows: ARTICLE 1. DEFINITIONS 1.1Defined Terms.In addition to the terms defined in the introductory paragraph and the Recitals of this Agreement, for purposes hereof, the capitalized expressions and terms set forth in Schedule 1.1 shall have the meanings set forth therein, unless expressly indicated otherwise.Other terms may be defined elsewhere in this Agreement and shall, for purposes hereof, have the meanings so specified, unless expressly indicated otherwise. 1.2References.The words “hereby,” “herein,” “hereinabove,” “hereinafter,” “hereinbelow,” “hereof,” “hereto,” “hereunder,” and words of similar import when used in this Agreement shall refer to this Agreement as a whole and not to any particular article, section, or provision of this Agreement.References in this Agreement to articles, sections, exhibits, or schedules are to such articles, sections, exhibits, or schedules of this Agreement unless otherwise specified. 1.3Articles and Sections.This Agreement, for convenience only, has been divided into articles and sections.The rights and other legal relations of the Parties shall be determined from this Agreement as an entirety and without regard to the aforesaid division into articles and sections and without regard to headings prefixed to such articles and sections. -2- 1.4Number and Gender.Whenever the context requires, reference herein made to a single number shall be understood to include the plural; and likewise, the plural shall be understood to include the singular.Words denoting sex shall be construed to include the masculine, feminine, and neuter, when such construction is appropriate; and specific enumeration shall not exclude the general but shall be construed as cumulative.Definitions of terms defined in the singular or plural shall be equally applicable to the plural or singular, as applicable, unless otherwise indicated. ARTICLE 2. CONVEYANCE OF NET PROFITS INTEREST 2.1Initial NPI Conveyance.Subject to and in accordance with the terms hereof, in satisfaction of the terms of Section 3.2 of the Securities Purchase Agreement, and in connection with the initial advance of funds by the Creditor Parties to NCEC as contemplated in the Restricted Account Documents, WI Owners agree to convey to Assignees, effective as of the Effective Date, the Net Profits Interest in and with respect to the Initial Subject Interests.The specific terms and conditions applicable to the Net Profits Interest are set forth in the Initial NPI Conveyance.Concurrently with the execution of this Agreement, (a) WI Owners and Assignees have executed, acknowledged, and delivered counterparts of the Initial NPI Conveyance in sufficient numbers to permit recording and filing in all relevant jurisdictions, and (b) WI Owners have delivered to Assignees all consents, waivers, and other matters pertaining to the Initial Subject Interests required to be obtained by WI Owners to cause the representation and warranty contained in Section 3.1(g) to be true and correct with respect to the Initial Subject Interests as of the date of execution hereof. 2.2Supplemental NPI Conveyance.No later than two (2) Business Days prior to the date on which the Creditor Parties make the second advance of funds to NCEC in accordance with the terms of the Restricted Account Documents, WI Owners shall execute and deliver to Assignees a supplement and amendment to the Initial NPI Conveyance in form and substance satisfactory to Assignees (the “Supplemental NPI Conveyance”), pursuant to which WI Owners will cause the Supplemental Subject Interests identified by WI Owners and agreed upon by the Creditor Parties to become subject to the terms of the Initial NPI Conveyance and the Net Profits Interest.From and after the execution and delivery by WI Owners and Assignees of the Supplemental NPI Conveyance, the Net Profits Interest shall constitute a single net profits overriding royalty interest burdening both the Initial Subject Interests and the Supplemental Subject Interests.When requested to do so by the Creditor Parties in connection with the making of the second advance of funds to NCEC in accordance with the Restricted Account Documents, (a) WI Owners and Assignees shall execute and deliver an amendment to this Agreement that amends (i) Exhibit A to include the description of the Supplemental Subject Interests and (ii) the Schedules hereto to the extent necessary to reflect any additional disclosures relating to the Supplemental Subject Interests agreed upon by WI Owners and Assignees; (b) WI Owners and Assignees shall execute, acknowledge, and deliver counterparts of the Supplemental NPI Conveyance in sufficient numbers to permit recording and filing in all relevant jurisdictions; and (c) WI Owners shall deliver to Assignees all consents, waivers, and other matters pertaining to the Supplemental Subject Interests required to be obtained by WI Owners to cause the representation and warranty contained in Section 3.1(g) to be true and correct with respect to the Supplemental Subject Interests as of the date of execution hereof. -3- ARTICLE 3. REPRESENTATIONS AND WARRANTIES OF WI OWNERS 3.1Representations and Warranties of WI Owners.As a principal cause and material inducement to Assignees to execute this Agreement and the NPI Conveyances and to consummate the transactions described herein and therein, WI Owners have made the representations and warranties set forth below.The representations and warranties set forth in this
